DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, and 4-7 are pending and under examination.
Claim 3 has been canceled.
Claim 7 has been added by amendment. 

Response to Amendment
The claim amendments received on 08/23/2022 have overcome some of the drawing and specification objections set forth in the Non-Final Rejection mailed on 06/07/2022.  Furthermore, based on the claim amendments, new drawing and specification objections are set forth.
The amended claims have overcome some of the 112(f) claim interpretations previously set forth.  In view of the claim amendments, new 112(f) claim interpretations have been set forth.
Applicants amendments to the claims have overcome each 112(b) rejection previously set forth in the Non-Final Office Action. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 08/23/2022, the previous prior art rejection based on Sugiyama has been withdrawn and a new prior art rejection set forth (see below).

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claims(s). 

“a guide rail means” of claim 1.
“a positioning mechanism” of claims 1.
“a first fulcrum provided close to a rear portion of the drawer” of claim 5.
“a second fulcrum provided in front of the first fulcrum” of claim 5.
“a first guide fulcrum means” of claim 5.
“a second guide fulcrum means” of claim 5.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:

Claim 1 recites “a guide rail means”. However, a guide rail means is not disclosed in the description of embodiments of the specification.  
Claim 1 recites “a positioning mechanism”.  However, a positioning mechanism is not disclosed in the description of embodiments of the specification.  
Claim 5 recites “the first arm being pivotally supported by a first fulcrum provided close to a rear portion of the drawer”.  However, the first arm being pivotally supported by a first fulcrum provided close to a rear portion of the drawer is not disclosed in the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitations from the claims.
Claim 5 recites “a second arm being pivotally supported by a second fulcrum provided in front of the first fulcrum”. However, a second arm being pivotally supported by a second fulcrum provided in front of the first fulcrum is not disclosed in the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitations from the claims.
Claim 5 recites “a first guide fulcrum means”. However, a first guide fulcrum means is not disclosed in the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitations from the claims.
Claim 5 recites “a second guide fulcrum means”. However, a second guide fulcrum means is not disclosed in the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitations from the claims.
Claim 5 recites “the first guide groove and the second guide groove intersect between a fully open position and a fully closed position of the drawer”.  However, the first guide groove and the second guide groove intersecting between a fully open position of the drawer is not disclosed in the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitation from the claims. 

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“a detection means that performs a predetermined analysis of a sample in a reaction solution including a reagent” in claim 1.
“a tip rack loading means that supplies an expendable used for analysis of each sample”.
“a guide rail means that, while the drawer is moving toward a rear side from the open position to the closed position, moves horizontally until the expendable mounted on the table passes through the front-face opening from a front side to the rear side and moves the table toward an upper side of the front-face opening in synchronization with the horizontal movement of the drawer toward the rear side after the expendable mounted on the table passes through the front-face opening” in claim 1.
“a tip rack pressing means to position the tip rack at a predetermined position in the housing” of claim 4.
“a first guide fulcrum means that [is guided]” in claim 5.
“a second guide fulcrum means that [is guided]” in claim 5.
“a deceleration means that adds an operation viscous resistance force to the drawer” in claim 6.

Claim limitation “a detection means that performs a predetermined analysis of a sample in a reaction solution including a reagent” is a limitation that uses the word “means” or “step” but is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) “that performs a predetermined analysis of a sample in a reaction solution including a reagent”.  Accordingly, the examiner is interpreting the detection means as an analysis device for analyzing a reaction solution comprising a sample and a reagent.

Claim limitation “a tip rack loading means that supplies an expendable used for analysis of each sample” is a limitation that uses the word “means” or “step” but is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) in claim 1 lines 8-13 “the tip rack loading means further includes a drawer that is supported so as to be horizontally movable in a front-rear direction between an open position and a closed position, a front-face opening through which the drawer is movable between the open position and the closed position, a table that allows the expendable used for analysis to be mounted in the drawer, a guide rail means that, while the drawer is moved toward a rear side from the open position to the closed position, moves horizontally until the expendable mounted on the table passes through the front-face opening from a front side to the rear side and moves the table towards an upper side of the front-facing opening in synchronization with horizontal movement of the drawer toward the rear side after the expendable mounted on the table passes through the front-face opening”.  Accordingly, the examiner is interpreting the expandable supply means as being a drawer with a table that is configured to move from a front side to a rear side and horizontally towards an upper side.

Claim limitation “a guide rail means that, while the drawer is moving toward a rear side from the open position to the closed position, moves horizontally until the expendable mounted on the table passes through the front-face opening from a front side to the rear side and moves the table toward an upper side of the front-face opening in synchronization with the horizontal movement of the drawer toward the rear side after the expendable mounted on the table passes through the front-face opening” is a limitation that uses the word “means” or “step” but is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) while the drawer is moving toward a rear side from the open position to the closed position, the drawer moves horizontally until the expendable mounted on the table passes through the front-face opening from a front side to the rear side and the drawer moves the table toward an upper side of the front-face opening in synchronization with the horizontal movement of the drawer toward the rear side after the expendable mounted on the table passes through the front-face opening.  Accordingly, the examiner is interpreting the guide rail means as guide rails that move the table towards an upper side of the front-facing opening in synchronization with horizontal movement of the draw towards the closed position.


Claim limitation “a tip rack pressing means to position the tip rack at a predetermined position in the housing” is a limitation that uses the word “means” or “step” but is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) to position the tip rack at a predetermined position in the housing.  Accordingly, the examiner the tip rack pressing means as a device that positions the tip rack at a predetermined position in the housing.

Claim limitation “a first guide fulcrum means that [is guided]” is a limitation that uses the word “means” or “step” but is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) in claim 5 “a guide rail that includes a first guide groove that guides the first guide fulcrum means”.  Accordingly, the examiner is interpreting “a first guide fulcrum means that [is guided]” as any pivotable structure attached to a guide rail.

Claim limitation “a second guide fulcrum means that [is guided]” is a limitation that uses the word “means” or “step” but is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) in claim 5 “a guide rail that includes … a second guide groove that guides the second guide fulcrum means”.  Accordingly, the examiner is interpreting “a second guide fulcrum means that [is guided]” as any pivotable structure attached to a guide rail.

Claim limitation “deceleration means that adds an operation viscous resistance force to the drawer” is a limitation that uses the word “means” or “step” but is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) in claim 6 the deceleration means “adds an operation viscous resistance force to the drawer”.  Accordingly, the examiner is interpreting the “deceleration means” as any structure that adds an operation viscous resistance force to the drawer.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 lines 21-23 recite “a positioning mechanism that keeps the position of the table in the front-rear direction constant even if the drawer is displaced in the front-rear direction when in a fully closed state”.  It is unclear if the drawer is displaced or in a fully closed state and how the position in the front-rear direction is constant even if the drawer is displaced.  The drawer may be either displaced or in a fully closed state, however, the drawer being displaced when in a fully closed state is ambiguous because it requires the drawer be both in a fully closed state and displaced. How can the drawer be displaced “when in a fully closed state”?  Is the drawer displaced after being in a fully closed state?  How can the position be constant if it is displaced?  A similar rejection is made with respect to claim 7.
Claims 2, and 4-6 are also rejected by their dependency from claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US Patent No. 7,360,984 – hereinafter “Sugiyama”; already of record) and further in view of Marouiss et al. (US 2001/0048899 – hereinafter “Marouiss”; already of record).

Regarding claim 1, Sugiyama discloses an automated analyzing device (Sugiyama; fig. 1, #100, col. 4 lines 4-5), comprising: 
a reagent vessel container that is capable of holding a plurality of reagent vessels (Sugiyama; fig. 1, #53, #67, col. 5 lines 33-34); 
a detection means that performs a predetermined analysis of a sample in a reaction solution including a reagent (Sugiyama; fig. 1, #57, col. 5 lines 41-51); and 
a tip rack loading means that supplies an expendable used for analysis of each sample (Sugiyama discloses a disposable part handling system comprising a tip loading means 80 that provides nozzle tips and reaction containers; fig. 3, #80, col. 4 lines 19-20, col. 4 lines 54-55), 
wherein the tip rack loading means includes: 
a drawer that is supported so as to be horizontally movable in a front-rear direction between an open position and a closed position (Sugiyama disclose the tip loading means 80 is housed in a chamber 85 comprising a door 17 so that a table 82 can be pulled out of the chamber 85; figs. 2 & 3, col. 6 lines 12-41.  Accordingly, Sugiyama discloses the tip loading means includes a drawer that is horizontally movable between an open and closed position),
 a front-face opening through which the drawer is movable between the open position and the closed position (Sugiyama disclose the tip loading means 80 is housed in a chamber 85 comprising a door 17 so that a table 82 can be pulled out of the chamber 85; figs. 2 & 3, col. 6 lines 12-41.  Accordingly, when the door 17 is open, a front-face opening is formed that the drawer is movable between the open position and the closed position), 
a table that allows the expendable used for analysis to be mounted in the drawer (Sugiyama; fig. 3, #82, col. 6 lines 16-17), 9
a guide rail means that, while the drawer is moved toward a rear side from the open position to the closed position, moves horizontally until the expendable mounted on the table passes through the front-face opening from a front side to the rear side after the expendable mounted on the table passes through the front-face opening (Sugiyama; col. 8 lines 28-34), and
a positioning mechanism that keeps the position of the table in the front-rear direction constant even if the drawer is displaced in the front-rear direction when in a fully closed state (As best understood, Sugiyama discloses the chamber door 17 comprises an electromagnetic lock that is operated by controller 90 to keep the drawer from being displaced when in a fully closed state during operation; col. 6 lines 17-29).
Sugiyama does not disclose the guide rail means moves the table toward an upper side of the front-face opening in synchronization with horizontal movement of the drawer towards the rear side.
However, Marouiss teaches the analogous art of a loading means (Marouiss teaches an intrasite driver 2300 comprising a mechanism for moving samples within an I/O and/or function or transfer site; fig. 23, #2300, [0131]) comprising a table (Marouiss; fig. 23, #2302, [0132]) and a guide rail means that moves the table toward an upper side in synchronization with horizontal movement toward the rear side (Marouiss discloses the supply means 2300 comprises slide 2324, a pair of opposed cam units 2326, and a pair of opposed guides 2328 that cooperate to produce a lifting force for raising and lowering lift platform 3202 and thus raising and lowering a plate.  The rotary motion produced by motor 2320 is converted to horizontal linear motion by screw 2322, and the horizontal motion is in turn converted to variable-rate vertical motion by cam units 2326; [0133, 0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the guide rail means of Sugiyama with the guide rail means that moves a table in a variable-rate vertical motion in synchronization with a horizontal movement of the drawer towards the rear side, as taught by Marouiss, because Marouiss teaches the guide rail means that moves a table in a variable-rate vertical motion in synchronization with a horizontal movement of the drawer towards the rear side is used in conjunction with lifters 2308b to raise and lower a plate for transfer to a transport mechanism associated with a function module such as fluidics modules or analysis modules; [0132, 0229]).  The modification resulting in the table moving towards an upper side of the front-facing opening of Sugiyama.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sugiyama and Marouiss both teach a loading means comprising a table and guide rail means. 
	Note: “if the drawer is displaced in the front-rear direction” and “when in a fully closed state” are conditional statements and do not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Regarding claim 2, modified Sugiyama teaches the automated analyzing device according to claim 1 above, wherein the expendable includes one or a plurality of tip racks that include a plurality of nozzle tips mounted on an upper surface of the table (Sugiyama; fig. 3, col. 4 lines 54-67).  

Regarding claim 4, modified Sugiyama teaches the automated analyzing device according to claim 2 above, 
wherein the tip rack loading means includes a housing (Sugiyama teaches the tip rack loading means 80 is contained in housing chamber 85; fig. 3, #85, col. 6 lines 15-16) and a tip rack pressing means to position the tip rack at a predetermined position in the housing (Sugiyama teaches a tip rack pressing means 95 comprising a shift lever 9 that presses the rear side of a tip rack to a predetermined position in the housing; fig. 2, col. 11 lines 19-35), 
wherein the tip rack is positioned after separating upward from the table by the tip rack pressing means (Sugiyama teaches the tip rack separated from the other tip racks on the rack separation station A is positioned on the part take-out station B by causing the shift lever 9 to press the rear side of the tip rack; col. 11 lines 19-35.  Accordingly, the tip rack is positioned by the tip rack pressing means 95 after being separated from the table).  

Regarding claim 7, Sugiyama discloses an automated analyzing device (Sugiyama; fig. 1, #100, col. 4 lines 4-5), comprising: 
a reagent vessel container that is capable of holding a plurality of reagent vessels (Sugiyama; fig. 1, #53, #67, col. 5 lines 33-34); 
a detection that performs a predetermined analysis of a sample in a reaction solution including a reagent (Sugiyama; fig. 1, #57, col. 5 lines 41-51); and 
a tip rack loading apparatus that supplies an expendable used for analysis of each sample (Sugiyama discloses a disposable part handling system comprising a tip loading apparatus 80 that provides nozzle tips and reaction containers; fig. 3, #80, col. 4 lines 19-20, col. 4 lines 54-55), 
wherein the tip rack loading apparatus includes: 
a drawer that is supported so as to be horizontally movable in a front-rear direction between an open position and a closed position (Sugiyama disclose the tip loading apparatus 80 is housed in a chamber 85 comprising a door 17 so that a table 82 can be pulled out of the chamber 85; figs. 2 & 3, col. 6 lines 12-41.  Accordingly, Sugiyama discloses the tip loading apparatus includes a drawer that is horizontally movable between an open and closed position),
 a front-face opening through which the drawer is movable between the open position and the closed position (Sugiyama disclose the tip loading apparatus 80 is housed in a chamber 85 comprising a door 17 so that a table 82 can be pulled out of the chamber 85; figs. 2 & 3, col. 6 lines 12-41.  Accordingly, when the door 17 is open, a front-face opening is formed that the drawer is movable between the open position and the closed position), 
a table that allows the expendable used for analysis to be mounted in the drawer (Sugiyama; fig. 3, #82, col. 6 lines 16-17), 9
a guide rail structure that, while the drawer is moved toward a rear side from the open position to the closed position, moves horizontally until the expendable mounted on the table passes through the front-face opening from a front side to the rear side after the expendable mounted on the table passes through the front-face opening (Sugiyama; col. 8 lines 28-34).
Sugiyama does not disclose the guide rail structure moves the table toward an upper side of the front-face opening in synchronization with horizontal movement of the drawer towards the rear side and a positioning structure, including a first guide roller and a vertical groove, that keeps the position of the table in the front-rear direction constant even if the drawer is displaced in the front-rear direction when in a fully closed state
However, Marouiss teaches the analogous art of a loading apparatus (Marouiss teaches an intrasite driver 2300 comprising a mechanism for moving samples within an I/O and/or function or transfer site; fig. 23, #2300, [0131]) comprising a table (Marouiss; fig. 23, #2302, [0132]) and a guide rail structure that moves the table toward an upper side in synchronization with horizontal movement toward the rear side (Marouiss discloses the supply means 2300 comprises slide 2324, a pair of opposed cam units 2326, and a pair of opposed guides 2328 that cooperate to produce a lifting force for raising and lowering lift platform 3202 and thus raising and lowering a plate.  The rotary motion produced by motor 2320 is converted to horizontal linear motion by screw 2322, and the horizontal motion is in turn converted to variable-rate vertical motion by cam units 2326; [0133, 0135]), and a positioning structure, including a first guide roller and a vertical groove, that keeps the position of the table in the front-rear direction constant even if the drawer is displaced in the front-rear direction when in a fully closed state (Marouiss discloses a guide roller 2354 inserted through guide channel 2350 to prevent horizontal motion; fig. 23, [0135])
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the guide rail structure of Sugiyama with the guide rail structure that moves a table in a variable-rate vertical motion in synchronization with a horizontal movement of the drawer towards the rear side, and to further comprise a positioning structure, including a first guide roller and vertical groove, as taught by Marouiss, because Marouiss teaches the guide rail structure that moves a table in a variable-rate vertical motion in synchronization with a horizontal movement of the drawer towards the rear side is used in conjunction with lifters 2308b to raise and lower a plate for transfer to a transport mechanism associated with a function module such as fluidics modules or analysis modules; [0132, 0229]), and the positioning structure, including a first guide roller and vertical groove prevent horizontal motion, but permit vertical motion, so that cam unit 2326 only moves vertically; [0135].  The modification resulting in the table moving towards an upper side of the front-facing opening of Sugiyama.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sugiyama and Marouiss both teach a loading apparatus comprising a table and guide rail structure. 
Note: “if the drawer is displaced in the front-rear direction” and “when in a fully closed state” are conditional statements and do not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama, in view of Marouiss, and further in view of Ohta et al. (Translation of WO 2011/122562 – hereinafter “Ohta”).

Regarding claim 6, modified Sugiyama teaches the automated analyzing device according to claim 1 above, comprising the tip rack loading means.
Modified Sugiyama does not teach the tip rack loading means further includes a deceleration means that adds an operation viscous resistance force to the drawer when the drawer is moved between the open position and the closed position.
However, Ohta teaches the analogous art of an automated analyzing device (Ohta; fig. 1, #1, [36]) comprising a loading means (Ohta; fig. 3, #19, [46]) including a drawer (Ohta; fig. 3, #114, [47]) wherein the loading means further includes a deceleration means that adds an operation viscous resistance force to drawer when the drawer is moved between the open position and the closed position (Ohta discloses a telescopic hydraulic damper 198 fixed to the drawer 114 to prevent swift opening and closing by providing resistance; fig. 8, [65]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tip rack loading means of modified Sugiyama to further include a deceleration means that adds an operation viscous resistance to the drawer, as taught by Ohta, because Ohta teaches the deceleration means prevents rapid movement of the contends held in the drawer while the drawing is moved from an open to closed position or visa-versa; [65].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonably expectation of success since modified Sugiyama and Ohta both teach an automated analyzing device comprising a loading means that includes a drawer.

Response to Arguments
Applicants arguments filed on 08/23/2022 have been fully considered, and are moot as the arguments are towards the amended claims and not the current ground of rejection. However, because the examiner is relying on the same references to teach the newly added limitations, the examiner will address applicants remarks in order to advance prosecution.

 Applicants argue on pages 8-9 of their remarks that neither Sugiyama or Marouiss teach or suggest the amended language “a positioning mechanism that keeps the position of the table in the front-rear direction constant even if the drawer is displaced in the front-rear direction when in a fully closed state”.  The examiner respectfully disagrees.  First, the claim language is ambiguous in that it recites “if the drawer is displaced in the front-rear direction when in a fully closed state”. The drawer may either be displaced or it may be a fully closed state, however, the drawer being displaced when in a fully closed state is ambiguous because it requires the drawer be both in a fully closed state and displaced. However, if the drawer is displaced, then the drawer is not in a fully closed state.  Second, with regard to claim 1 as best understood, Sugiyama discloses the chamber door 17 comprises an electromagnetic lock that is operated by controller 90 to keep the drawer from being displaced when in a fully closed state during operation; col. 6 lines 17-29.  Accordingly, the door comprising a controlled electromagnetic lock that prevents the door from being opened when the drawer and table are in a fully closed state (i.e. in operation) amounts to a positioning mechanism that keeps the position of the table constant when the drawer is in a fully closed state. With regards to claim 7, although not specifically argued by applicants in the remarks, the examiner notes that Sugiyama does not teach a positioning structure, including a first guide roller and a vertical groove, that keeps the position of the table in the front-rear direction constant even if the drawer is displaced in the front-rear direction when in a fully closed state. However, Marouiss teaches a positioning structure, including a first guide roller and a vertical groove, that keeps the position of the table in the front-rear direction constant even if the drawer is displaced in the front-rear direction when in a fully closed state (Marouiss discloses a guide roller 2354 inserted through guide channel 2350 to prevent horizontal motion; fig. 23, [0135]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the guide rail structure of Sugiyama with the guide rail structure comprising a positioning structure, including a first guide roller and vertical groove, as taught by Marouiss, because Marouiss teaches the positioning structure, including a first guide roller and vertical groove prevent horizontal motion, but permit vertical motion, so that cam unit 2326 only moves vertically; [0135].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sugiyama and Marouiss both teach a loading apparatus comprising a table and guide rail structure. 

Applicants argue on pages 9 of their remarks that neither Sugiyama or Marouiss teach or suggest the amended language “wherein the tip rack loading means further includes a deceleration means that adds an operation viscous resistance force to the drawer when the drawer is moved between the open position and the closed position”.  The examiner agrees and notes that applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection.  The examiner has withdrawn the previous prior art rejection and set forth a new grounds of rejection which the examiner contends teaches the amended language of claim 6.

Allowable Subject Matter
Claim 5 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 25 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office Action and to include all of the limitations of the base claim and any intervening claims.

In addition to the remarks of record, the instant claims define over the prior art because
the cited prior art does not teach or suggest a moving-direction transforming means including a first arm and a second arm that rotate parallel to and in synchronization with each other to rotate and support the table, the first arm being pivotally supported by a first fulcrum provided close to a rear portion of the drawer, and the second arm being pivotally supported by a second fulcrum provided in front of the first fulcrum, wherein the moving-direction transforming means further includes a third arm that extends in a direction different from the first arm from the first fulcrum and rotates together with the first arm, 99a first guide fulcrum means that is provided at a tip of the first arm, a second guide fulcrum means that is provided at a tip of the third arm, and a guide rail that includes a first guide groove that guides the first guide fulcrum means as the drawer is opened or closed, and a second guide groove that guides the second guide fulcrum means, and wherein the first guide groove and the second guide groove intersect between a fully open position and a fully closed position of the drawer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798